IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                            _______________

                                              m 00-20261
                                            _______________



                                     DR. LOIS A. AVERY, ET AL.,

                                                               Plaintiffs,

                           DR. LOIS A. AVERY AND ROGER SIMMONS,

                                                               Plaintiffs-Appellants,

                                                 VERSUS

                            HOUSTON COMMUNITY COLLEGE SYSTEM
                                 AND
  THE BOARD OF TRUSTEES FOR THE HOUSTON COMMUNITY COLLEGE SYSTEMS,

                                                               Defendants-Appellees,


                                     _________________________

                              Appeal from the United States District Court
                                  for the Southern District of Texas
                                           (H-98-CV-1859)
                                   _________________________
                                             April 9, 2001


Before REAVLEY, SMITH, and DeMOSS,                        The plaintiffs, who are white, sued for race
  Circuit Judges.

PER CURIAM:*                                              *
                                                           (...continued)
                                                       determined that this opinion should not be
                                                       published and is not precedent except under the
  *
      Pursuant to 5TH CIR. R. 47.5, the court has      limited circumstances set forth in 5TH CIR.
                                     (continued...)    R. 47.5.4.
discrimination and retaliation.         In a
comprehensive and convincing forty-seven-
page opinion, the district court dismissed the
claims.

   We have reviewed the briefs and have heard
the arguments of counsel and have examined
the pertinent portions of the record.
Essentially for the reasons given by the district
court, the judgment is AFFIRMED.




                                                    2